DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed March 19, 2021, is entered.  Applicant amended claim 1.  Claims 1 and 3-14 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geerligs et al. (U.S. Publication No. 2018/0374977) in view of Fujimori et al. (U.S. Publication No. 2012/0305072).
With respect to claim 1, Examiner notes the statements “that is configured to deliver a first current from the first bottom cell to the second contact” and “is configured to deliver a second current from the top cell to the second contact” are statements of intended use that do not further limit the claimed invention.  The cited statements recite functions performed by the first and second electrical connections.  Any electrical connections meeting the structural requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Geerligs teaches a multijunction device (2a) comprising a top cell (10) and a platform cell (130, labeled in Figure 2), wherein the two are electrically connected to one another.  Figure 3 
Geerligs further teaches it is within the scope of the disclosed multijunction device that the platform cell (130) be a back-contacted type solar cell having interdigitated back contacts.  Paragraph 57.
Geerligs is explicitly silent as to whether the interdigitated back contact solar cell has first and semiconductor type contacts, as claimed.
However, Fujimori, which deals with interdigitated back contact solar cells, teaches a back contact solar cell (10) comprising first and second semiconductor type contacts (12, 13) that are associated with first and second electrodes (16, 17) to define an interdigitated contact layer.  Figures 1 and 2 and Paragraph 147.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Geerligs and Fujimori is the use of a known technique to improve a similar device in the same way.  Geerligs and Fujimori both deal with photovoltaic devices, wherein Geerligs teaches a multijunction device comprising a back contact solar cell platform cell with an interdigitated contact layer and Fujimori teaches a single junction back contact solar cell with an interdigitated contact layer.  Fujimori teaches a specific structure configuration of the interdigitated contact layer whereas Geerligs is silent as to the specific structure.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize the design taught by Fujimori for the interdigitated back contact layer because Fujimori teaches this to be an effective contact 
Modified Geerligs further teaches the multijunction device comprises additional solar cells with smaller bandgaps below the depicted two-junction arrangement.  Paragraph 48.  A solar cell with a smaller bandgap below the two-junction arrangement meets the requirement of a first bottom cell.  Furthermore, Geerligs, teaches the subcells are electrically interconnected meaning the first bottom cell would be in electrical contact with the first contact of the platform solar cell because this arrangement is consistent with Geerligs’s disclosure.  Furthermore, when a bottom cell is present, the platform cell is positioned between the top cell and the first bottom cell.
Modified Geerligs teaches a multijunction device meeting the structural requirements of the claimed invention with respect to the positioning of the subcells relative to one another.  Therefore, given that the first and second electrical connections are current flow paths, a device meeting the structural requirements of the claimed invention, as taught by Geerligs in view of Fujimori, as combined above, would necessarily have the current flow paths associated with the structural configuration.
Modified Geerligs teaches a multijunction device meeting the structural requirements of the claimed invention with respect to the electrical interconnection of the subcells relative to one another.  Therefore, given the breadth of the direct electrical connection requirement and the manner in which current flows through the device, the first bottom cell is directly electrically connected to the first contact and the second electrical connection is directly connected to the second contact within the scope of the claimed invention.

With respect to claim 5, modified Geerligs teaches the top cell comprises a perovskite material.  Paragraph 47.
With respect to claims 6 and 7, modified Geerligs teaches a bandgap of the first bottom cell is smaller than that of the platform cell and a bandgap of the platform cell is smaller than that of the top cell.  Paragraphs 47, 48 and 52.
With respect to claims 8 and 9, Geerligs and Fujimori, as combined above, teach the first and second semiconductor-type contacts, wherein they are either p-type or n-type.  Fujimori, Figures 1 and 2 and Paragraph 147.  Given that a specific structural configuration is not required, such as a direct electrical connection, the designation of the p-type or n-type contact as the first or second semiconductor is not a structural distinction and either variant is within the scope of Geerligs and Fujimori, as combined above.
With respect to claim 10, Geerligs and Fujimori, as combined above, teach an interlayer in the form of an electrode (16 or 17) is positioned between the bottom cell and the first contact.  Geerligs, Paragraph 48 and Fujimori, Figures 1 and 2 and Paragraph 147.
(3)
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Geerligs et al. (U.S. Publication No. 2018/0374977) in view of Fujimori et al. (U.S. Publication No. , as applied to claims 1 and 5-10 above, and further in view of King et al. (U.S. Patent No. 6,340,788).
With respect to claims 3 and 4, modified Geerligs teaches the platform cell comprises Si and the bottom cell has a bandgap smaller than that of the platform cell but is silent as to whether the bottom cell comprises GaSb.
However, King, which deals with multijunction cells, teaches a GaSb bottom cell is bonded to the back of an Si active subcell to perform a current generating function.  Col. 16, Lines 5-45.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Geerligs and Fujimori, as combined above, with King is the simple substitution of one known element for another to obtain predictable results.  Both modified Geerligs and King deal with multijunction devices comprising silicon-containing subcells.  Geerligs teaches a subcell having a bandgap lower than that of silicon is placed beneath the platform cell.  King teaches a GaSb subcell is bonded to the bottom of a Si-containing cell in a multijunction device to perform a current generating function, wherein the GaSb subcell has a smaller bandgap than that of the silicon subcell.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a GaSb as the bottom cell material because King teaches it to be a material having a smaller bandgap than that of Si and that it is effective as a subcell in multijunction devices.
(4)
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geerligs et al. (U.S. Publication No. 2014/0374977) in view of Fujimori et al. (U.S. Publication No. , as applied to claims 1 and 5-10 above, and further in view of Mascarenhas et al. (U.S. Publication No. 2014/0209149).
With respect to claim 11, Geerligs and Fujimori, as combined above, the interdigitated contact layer comprises third and fourth contacts of the first and second semiconductor type, respectively, but are silent as to whether a second bottom cell is electrically connected to the third contact.
However, Mascarenhas, which deals with multijunction solar cell arrangements, teaches the junction layers of the single junction comprise multiple subcells at the same level in the multijunction device.  Figure 3.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Geerligs and Fujimori, as combined above, with Mascarenhas is the use of a known technique to improve a similar device in the same way.  Geerligs and Fujimori, as combined above, teach a multijunction device comprising a bottom cell at the lower junction level.  Mascarenhas teaches a multijunction solar cell wherein each junction level comprises multiple subcells.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Geerligs’s bottom cell to be a plurality of subcells because Mascarenhas teaches this to be an effective junction level design for multijunction devices.
With respect to claim 12, Geerligs, Fujimori and Mascarenhas, as combined above, teach the subcells (first and second bottom cells) can be connected in parallel so that the currents of each of the subcells add.  Mascarenhas, Paragraph 6.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to connect the subcells in parallel to obtain the current-adding effect.
claims 13 and 14, Geerligs, Fujimori and Mascarenhas, as combined above, teach the first and second semiconductor-type contacts, wherein they are either p-type or n-type.  Fujimori, Figures 1 and 2 and Paragraph 147.  Given that a specific structural configuration is not required, such as a direct electrical connection, the designation of the p-type or n-type contact as the first or second semiconductor is not a structural distinction and either variant is within the scope of Geerligs, Fujimori and Mascarenhas, as combined above.
(5)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant’s argument appears to be based on a misunderstanding of how Examiner is interpreting “approximately” in the claimed invention.  Examiner agrees with Applicant that the term is limiting.  Remarks, Page 6.  Examiner simply asserts the claim limitation can be broadly interpreted.  Specifically, the claimed invention and the disclosed invention do not specify the conditions under which the current is obtained.  Accordingly, given that the claimed invention does not limit the conditions under which the current is obtained and only requires that the currents be approximately equal, the prior art of record is appropriately applied in the obviousness rejection to the claim limitation at issue.
Applicant further argues the example in the specification should guide the interpretation of the claim limitation “approximately equal.”  Remarks, Pages 6-7.  It’s unclear if Applicant’s asserting that approximately equal should be interpreted to be “a difference of roughly 18%” or some other value.  It’s also unclear if Applicant believes “roughly” allows for a broader interpretation of the 18% difference.  Nevertheless, Applicant’s argument is not persuasive because it relies on unclaimed features.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant believes amending claim 1 to require the values be equal within roughly 18% of one another would not introduce new matter, Applicant is encouraged to amend the claimed invention.
(6)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796